DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 5-7, 9-13 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7 and 13 recite the limitation "the other PUCCH format" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (US# 2018/0227899 hereinafter referred to as Yu).

	RE Claim 1, Yu discloses a method for performing, by a user equipment (UE), a beam failure recovery in a wireless communication system (See Yu [0007] – beam failure recovery), the method comprising:
	receiving, from a base station (BS), a resource configuration related to the beam failure recovery (See Yu [0007] – receiving resource configuration for beam failure recovery); 
	receiving, from the BS, a reference signal (RS) used for a beam measurement (See Yu [0008] – receiving reference signal for beam measurement); and 
	transmitting, to the BS, a beam failure recovery request using a first resource based on the resource configuration when a beam failure event for the RS is detected (See Yu [0008], [0036] – transmitting BFREQ using PRACH when beam failure is detected),
See Yu [0036] –PRACH).

	RE Claim 2, Yu discloses a method, as set forth in claim 1 above, when the first resource is a non-contention based PRACH (See Yu [0036] – contention free PRACH).

	RE Claim 5, Yu discloses a method, as set forth in claim 2 above, further comprising: 
	retransmitting the beam failure recovery request using a second resource when the UE fails to receive a response to the beam failure recovery request from the BS (See Yu [0038] – retransmitting BFREQ if UE fails to receive response from first request).

	RE Claim 6, Yu discloses a method, as set forth in claim 5 above, wherein the second resource is contention based PRACH (See Yu [0038] – if first recovery procedure fails, using contention-based PRACH procedure to re-establish connection).

	RE Claim 9, Yu discloses A user equipment (UE) for performing a beam failure recovery in a wireless communication system (See Yu [0007] – beam failure recovery), the UE comprising: 
See Yu FIG 2); and 
	a processor functionally connected with the RF module (See Yu FIG 2), 
	wherein the processor is configured to: 
	receive, from a base station (BS), a resource configuration related to the beam failure recovery (See Yu [0007] – receiving resource configuration for beam failure recovery); 
	receive, from the BS, a reference signal (RS) used for a beam measurement (See Yu [0008] – receiving reference signal for beam measurement); and 
	transmit, to the BS, a beam failure recovery request using a first resource based on the resource configuration when a beam failure event for the RS is detected (See Yu [0008], [0036] – transmitting BFREQ using PRACH when beam failure is detected); and 
	wherein the first resource is a Physical Random Access Channel (PRACH) (See Yu [0036] –PRACH).

	RE Claim 10, Yu discloses a UE, as set forth in claim 9 above, when the first resource is a non-contention based PRACH (See Yu [0036] – contention free PRACH).

	RE Claim 11, Yu discloses a UE, as set forth in claim 10 above, wherein the processor is further configured to: 
See Yu [0038] – retransmitting BFREQ if UE fails to receive response from first request).

	RE Claim 12, Yu discloses a UE, as set forth in claim 11 above, wherein the second resource is contention based PRACH (See Yu [0038] – if first recovery procedure fails, using contention-based PRACH procedure to re-establish connection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVE R YOUNG/Primary Examiner, Art Unit 2477